Citation Nr: 1231092	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 percent for degenerative left foot disorder with calluses ("left foot disability").

2.  Entitlement to an increased rating in excess of 20 percent for degenerative right foot disorder with calluses ("right foot disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with his retirement in July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a bilateral foot disability.  A notice of disagreement was received in November 2010.  By March 2011 rating decision (notice sent April 2011) the RO increased the disability rating for bilateral foot disability to a combined evaluation of 40 percent with the assignment of a 20 percent evaluation for each foot, effective June 16, 2010 (date of original claim).  A statement of the case (SOC) was issued concurrently.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that this claim remains in controversy as less than the maximum benefit available was awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran perfected his appeal in July 2011.    In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims file and has been reviewed.  Also in July 2012 additional evidence was received with a written waiver of preliminary RO review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's left foot disability has been manifested by severe foot injury, but not loss of use of the foot.

2.  Throughout the appeal period the Veteran's right foot disability has been manifested by severe foot injury, but not loss of use of the foot.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a rating of 30 percent (but no higher) have been met for a left foot disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5284 (2011).

2.  Throughout the period on appeal, the criteria for a rating of 30 percent (but no higher) have been met for a right foot disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify 

The record shows that in a June 2010 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claims arise from his disagreement with the initial disability rating assigned following the grant of service connection for degenerative foot disorder with calluses.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, including Virtual VA electronic records, have been obtained/reviewed.  The Veteran was afforded VA examinations to evaluate his disabilities in this appeal in September 2010 and August 2011.  The Board notes that VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Legal Criteria, Factual Background and Analysis

The Veteran seeks assignment of increased disability ratings for his service-connected disability of the feet.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The RO initially rated the Veteran's service-connected foot disabilities with a single 30 percent disability rating under Diagnostic Codes 5299-5276, as analogous to severe bilateral flatfoot.  In March 2011 the RO assigned a 20 percent rating for each foot under Diagnostic Codes 7832-5284.

Generally, disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  Diagnostic codes pertaining to the feet that allow for a disability rating greater than the 20 percent currently assigned are:

Diagnostic Code 5276, provides ratings on the basis of flatfoot.  A 30 percent rating for bilateral pes planus (20 percent rating for unilateral pes planus) is warranted for severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral pes planus (30 percent rating for unilateral pes planus) is warranted for pronounced disability, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5278, provides ratings on the basis of claw foot (pes cavus).  A 30 percent rating for bilateral pes cavus(20 percent rating for unilateral pes planus) is warranted when all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating for bilateral pes cavus (30 percent rating for unilateral pes cavus) for marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278

Diagnostic Code 5283, provides for malunion or nonunion of tarsal or metatarsal bones.  A 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Diagnostic Code 5284, provides criteria for rating other foot injuries.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as moderate, moderately severe, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence shows that the Veteran was diagnosed with hyperhidrosis of the feet with marked calluses during service.  Service treatment records show that the Veteran complained of foot problems in June 1957.  A June 1957 in-service health record shows he was treated for multiple plantar warts on his feet (dyshidrosis).  A July 1957 orthopedic clinic record notes that the Veteran had been seen at the orthopedic clinic for problems of hyperhidrosis of the feet, calluses, and tight heel cords.  Treatment consisted of foot powders, tannic acid, formaldehyde, and petrolatum ointment, shoe prosthesis of metatarsal bar and combination arch supports.  It was recommended he be given a permanent L-3 light duty profile to avoid long marches, and parades.  In July 1957 he was placed on profile for hyperhidrosis calluses.  The condition was considered to be permanent.  His limitations included no marching over one mile, no prolonged standing over thirty minutes, no parades, and he could wear low quarter shoes.  On September 1961 periodic examination, the Veteran stated that there had been no change in his physical condition since his last physical except that his feet bothered him more.  It was noted that he had hyperhidrosis of the feet with marked calluses.  In September 1961 and March 1963 the Veteran's profile was updated and the description of his disability and the limitations imposed because of it were the same as in 1957.  In an August 1963 dermatology clinic note, it was noted that the Veteran had foot trouble since 1947.  His May 1967 retirement examination shows he had calluses on his feet and that he had been placed on profile and not permitted to march over a mile, or stand thirty minutes, and he was to wear low quarter shoes.

Post service, the Veteran received treatment for his feet from the Ireland Army Community Hospital.  In an October 2001 outpatient record, it was noted that the Veteran complained of pain with walking on the balls of his feet and heels (bilateral calluses).  He provided a history of pain on the dorsal surface of the feet when walking and weight bearing.  His heels bilateral had build-up of callous material that caused discomfort.  The impression was calluses on feet.  In November 2001 he was seen with calluses of the heels and balls of feet without ulcerations.  The assessment was calluses.

In an August 2010 written statement from the Veteran's daughter, it was noted that the Veteran had a longstanding history of problems with his feet.  She observed that the Veteran spent at least an hour caring for his feet each day.  She stated that he would peel off his socks and skin and blood would come off his feet.  He would soak , scrape, dry and powder his feet.  She stated that the Veteran had a strong odor coming from his feet and he could barely walk at times, and his activities were limited on account of his feet.  

On September 2010 VA examination for feet, the examiner noted review of the claims file and medical records.  The Veteran reported that while in service he had boot-related foot swelling and pain.  He stated that the pain was persistent and had gotten progressively worse.  He reported no foot-related hospitalizations, surgeries, or trauma.  He described symptoms of bilateral swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, and pain (while standing, walking and at rest).  He stated he was unable to stand for more than a few minutes, or walk more than a few yards.  On physical examination, there was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion, and tenderness on the soles of his feet.  There were also widespread calluses.  The diagnosis was degenerative feet with widespread calluses.  It was indicated that there were no significant general occupational effect.  The effects of daily activities were moderate and he was not able to exercise or play sports.  

On August 2011 VA examination, the examiner noted review of the claims file and medical records.  The Veteran reported that during service he performed jungle marches and had combat boot related foot pain.  He also had bilateral heel pain and forefoot pain.  He stated that the pain had become progressively worse and he had to walk on his heels due to severe pain.  He reported no foot-related hospitalizations, surgeries or trauma.  His symptoms included swelling, heat redness, pain (while standing, walking and at rest), stiffness (while standing, walking, and at rest), and lack of endurance.  The pain was located on his heel and forefoot, and stiffness only on his forefoot.  He reported no flare-ups.  He was able to stand for 15-30 minutes and could walk one quarter mile.  He had orthotic inserts.  On physical examination the Veteran had an antalgic gait (poor propulsion).  On examination of the left foot, there was no evidence of painful motion, swelling, instability, and weakness.  There was evidence of tenderness over the first/second metatarsal heads, and plantar tubercle.  There were corn and callous formations over the distal second and third phalanx and callosities and skin breakdown with abnormal weight bearing.  There was mild pronation.  There was no arch present on non weight bearing or on weight bearing.  There was no atrophy or other foot deformity.  Ankle range of motion was left dorsiflexion 0 to 5 degrees, and left plantar flexion, 0 to 20 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation  after three repetitions of range of motion.  There was no joint ankylosis.  On physical examination of the right foot, there was no evidence of painful motion, swelling, instability, and weakness.  There was evidence of tenderness of the second and third metatarsal heads, and callosities and skin breakdown with abnormal weight bearing.  There was moderate pronation.  There was no atrophy or other foot deformity.  Ankle range of motion was right dorsiflexion 0 to 5 degrees, and right plantar flexion, 0 to 20 degrees.  There was objective evidence of pain with active motion on the right side.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  

X-rays of the feet showed a small right calcaneal spur, minimal degenerative osteoarthritis of the first left metatarsophalangeal (MTP) joint, and bilateral pes planus (the feet demonstrated mild loss of Boehler's angle consistent with pes planus (flatfoot)).  The diagnosis was bilateral degenerative flat foot.  The impact on occupational activities are problems with lifting and carrying, weakness or fatigue, decreased strength, inability to walk moderate distances or join family in activities.  It was noted that he was unable to stand long enough to work.  The effect on daily activities such as chores, shopping, exercise, sports, recreation, and traveling was severe.  There was no effect on daily activities such as feeding, bathing, dressing, toileting, grooming, or driving.  

On July 2010 private medical report by Dr. K.W. D. of the foot and ankle center, the Veteran reported that he had painful persistent skin lesions of the plantar aspect of his feet.  He stated that they began after returning from duty in Panama.  He had them trimmed in the past only for them to recur.  He stated that they have limited his lifestyle due to the amount of pain he experiences.  Physical examination revealed nucleated hyperkeratotic lesions noted to plantar left heel and plantar bilateral forefoot near the second metatarsal head area.  The lesions were tender, and callus to medial right heel.  The assessment was benign skin neoplasm of the foot (porokeratoma plantaris), and pain in the limb.  The examiner noted that he was unsure of the exact etiology but it could be attributable to activity, pressure or clogged sweat gland ducts.  

After a review of all the evidence, lay and medical, and applying applicable diagnostic codes, the Board finds that a rating in excess of 20 percent for each foot is warranted.  The disability picture presented, for the entire appeal more nearly approximates severe disability associated with the pathology of each foot.  The Veteran's bilateral foot disability has been manifested by painful and tenderness on the soles of his feet.  During the September 2010 and August 2011 VA examinations of the feet, the Veteran reported pain while standing, walking and at rest.  On August 2011 VA examination, he had an antalgic gait (poor propulsion), there was no arch present on non weight bearing or on weight bearing.  He required orthotic inserts in his shoes.  Ankle range of motion was -15 degrees left and right dorsiflexion and -25 degrees left and right plantar flexion.  There was objective evidence of pain following repetitive motion of the ankle.  The Veteran and his wife testified that he had problems walking distances and his walking was unsteady.  He testified that his bilateral foot disability was severe and had a severe impact on his daily activities of life.  The Board finds such hearing testimony to be credible.  For the most part, the Board finds that the evidence throughout the period on appeal is essentially consistent with a finding of severe disability in both feet; the Veteran has credibly and consistently reported the same symptoms over many years with some escalation of such symptoms, particularly during the period on appeal.  

The Board finds that the disability picture most nearly corresponds to "severe" disability contemplated by the maximum 30 percent rating for each foot under Diagnostic Code 5284.  In this regard, the Board finds that the Veteran's foot disability would be most appropriately characterized as 'other' foot disability rather than its current designation as a disability analogous to pes planus under Diagnostic Code 5276.  The evidence shows the Veteran has mild pes planus, such pathology does not meet the criteria for a higher rating under Diagnostic Code 5276.  

The Board finds no basis to alternately consider the criteria of, Diagnostic Code 5278 (acquired claw foot or pes cavus), or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).

The Board emphasizes that when evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain.  See DeLuca.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  During the July 2012 Board hearing, the Veteran reported having pain in his feet.  He stated that he had a constant severe pain and with every step he took, some part of his feet would hurt.  His wife testified that she had to assist him when getting out of the bed to put his feet down.  She stated that she had to pull him straight up to where he could plant his feet a certain way in order to get up and stand on his feet.  At the August 2011 VA examination the Veteran stated that he was unable to stand long enough to work.  He reported that the effect on his daily activities, such has chores, shopping, exercise, sports, recreation and traveling was severe.  The Board finds that the Veteran is competent to describe his foot pain and the functional effects of his bilateral foot pain, and finds, further, that he is credible in his reports.  The Veteran's lay statements and testimony have been considered by the Board in rating his bilateral foot disability.  However, the Board notes that pain with use has already been considered in assigning the Veteran's 30 percent evaluation under Diagnostic Code 5284; thus, a higher rating is not warranted under the precepts of DeLuca.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca at 206-7.  

In sum, the Veteran's service-connected foot disabilities are most appropriately rated under Diagnostic Code 5284; separate 30 percent ratings for each foot are warranted for the Veteran's foot disabilities throughout the period on appeal  No higher disability ratings, nor any other additional separate disability ratings, are warranted in this case.  There is no actual loss of use of either foot.

Other Considerations

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  Although the Veteran did report during the August 2011 VA examination that he was unable to stand long enough to work, he did not report that he was unemployed due to his service-connected disabilities.  Overall, the Veteran has not expressly raised a TDIU claim, and the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

A 30 percent rating (but no higher) is warranted for left foot disability throughout the appeal period.  A 30 percent rating (but no higher) is warranted for right foot disability throughout the appeal period.  The appeal is granted to this subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


